{¶ 29} The majority cites State v. Hundley19 to endorse double jeopardy in this case. I dissented then and I dissent now. Palmer killed one person, not two. He surely deserves the maximum punishment for that conduct. But in the Bizarroland that is recent Ohio law, it seems that he can be punished twice for exactly the same conduct. *Page 10 
 {¶ 30} Because I believe double jeopardy is forbidden by the Ohio and United States Constitutions,20 I cannot concur in that part of the decision.
19 1st Dist. No. C-060374, 2007-Ohio-3556, ¶ 9-11.
20 Section 10, Article I, Ohio Constitution; Fifth Amendment to the United States Constitution. *Page 1